I am unable to concur in the foregoing opinion. The village of Winnetka is pre-eminently a residential district. The only business activities within its confines are those which relate entirely to the needs of its inhabitants. The *Page 489 
few industries are only such as are necessarily incident to such a purely residential community, and there are no manufacturing plants. The right of such communities to pass zoning laws has become fully recognized by the law. Courts should not substitute their judgment for that of the governing agencies of a village or town in respect to its rights to zone districts for purely residential purposes. Such zoning ordinances are based upon the rights of the inhabitants of the village to enact laws bearing a substantial relation to the public health, comfort, safety or general welfare of the community. Coupled with this right should be the power to provide for residents an opportunity to build homes without fear of industrial invasion.
The appellants in this case purchased the premises with full knowledge of the zoning ordinance. This court, however, has held that they were entitled to the rights of the grantor from whom they purchased, but, at the same time, one who purchases land with a restriction in favor of other residents in the same district should not use such property in a manner that would injure those similarly situated. Money consideration should not be a controlling factor in zoning cases. The main purpose of a zoning act is to furnish quiet enjoyment for home purposes, and this should be paramount to one purely commercial. The modern tendency appears to be to clothe the governing body of a community with the right to do those things necessary for the protection of all its citizens and not for the individual. It requires a clear and strong case to justify a court in annulling the action of a municipal corporation providing for the peace and quiet of its citizens in their homes and to encourage the erection of residential buildings in the community. (Village of Western Springs v. Bernhagen, 326 Ill. 100. ) The encroachment of commercial business in a residential district already zoned is conducive to chaos. The adjoining property immediately becomes worthless for residential purposes and the whole structure crumbles. *Page 490 
The fact that the tracks of the Chicago and Northwestern railway extend the length of this zoned property is no good reason in support of the finding of the court. This railway system is used for transportation to and from Chicago, and, together with the switch-track in question, was in existence when the zoning ordinance was passed and when appellants purchased. The switch-track is seldom used, and the entire line runs over its own right of way between two well kept-up public thorofares and many feet from the residential property on either side.
From the facts in this case I find no encroachment in the restricted district such as to substantiate the view of the appellants that the purpose of the ordinance had failed, and that, therefore, the property in question should be released from the restrictions of the zoning ordinance.